DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species small poxvirus c). Dryvax, ACAM1000, ACAM2000 and species of stem cell (4) a neutral stem cell  in the reply filed on March 23, 2022  is acknowledged.  The traversal is on the ground(s) that the species of viruses and stem cells are overlapping rather than distinct.  
Applicants’ argument has been  respectfully considered; This is not found persuasive.  Because different stem cells are not overlapping each other in cell/tissue  type linages and/or functions. For example, different  tissue specific  stem cells are so much different from each other , the neural stem cell is isolated and functionally distinctly differently from adipose stem cell or skin fibroblast stem cell. They are not overlapping in biological function and procedure of making differently. The bone marrow stem cell is so much different from a cord blood cell , the cord blood stem cell is so much different from adult peripheral blood stem cell.   They cannot functionally substitute each from other in the clinical application too.  Moreover,  there is a serious burden for searching at least 21 different stem cells together.
Regarding the small poxvirus, while different species of the small poxvirus exhibit different molecular nucleotide sequences , and but they are functionally  similar, the argument for the different strains are remained but there is not species election among the strains. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 9-15, 18, 20-26 are considered with the elected species of neutral stem cells. 
       Summary
The preliminary amended filed on March 23, 2022 has been acknowledged. By this amendment, claims 5-8 have been canceled. New claims 23-26 have been added. Claims 1-4, 9-15, 16-19, 20-26 are pending. Claims 16-17, and 19 are withdrawn from consideration.  Claims 1-4, 9-15, 18 and 20-26 with elected species of small poxvirus and neutral stem cell are considered.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 12 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the support for suicide gene or marker gene carried and expressed by a carrier cell is missing or the current Application does not have the possession for this claimed subject matter cited in this claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-10, 13-15, 18, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7, 15-17, 26-29  of U.S. Patent No. 10,857,225. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets f claims are directed to a method of treating a solid tumor or a hematologic malignancy in a subject, comprising administering to the subject a smallpox vaccine concurrently with a carrier cell, wherein the smallpox vaccine and the carrier cell were cultured together in vitro, wherein the issued reference claims particularly specify the vaccinia virus is selected from among Dryvax, ACAM1000, ACAM2000 , and the stem cell is adipose stromal cell, wherein the adipose stromal cells are in an adipose-derived stromal vascular fraction (SVF) autologous to the subject or allogeneic to the subject., prior to the whereas the rejected claims are broadly directed to a generic method compared to the more specific method cited in the reference claims. Therefore, the reference claims comprise all limitations required by the rejected generic claims but with a narrowed scopes directed to using adipose stroma cells in combination of one of the small poxvirus vaccine selected from Dryvax, ACAM1000, ACAM2000. 
Claims 1-4, 9-10, 13-15, 18, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10-14, 16-20 and 21-28 of U.S. Patent No. 19,105,436B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets f claims are directed to a method of treating a solid tumor or a hematologic malignancy in a subject, comprising administering to the subject a smallpox vaccine concurrently with a carrier cell, wherein the smallpox vaccine and the carrier cell were cultured together in vitro, wherein the issued reference claims particularly specify the vaccinia virus is selected from among Dryvax, ACAM1000, ACAM2000 , and the stem cell is adipose stromal cell, wherein the adipose stromal cells are in an adipose-derived stromal vascular fraction (SVF) autologous to the subject or allogeneic to the subject., prior to the whereas the rejected claims are broadly directed to a generic method compared to the more specific method cited in the reference claims. Therefore, the reference claims comprise all limitations required by the rejected generic claims but with a narrowed scopes directed to using adipose stroma cells in combination of one of the small poxvirus vaccine selected from Dryvax, ACAM1000, ACAM2000. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648